—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Bruno, J.), dated June 2, 1998, as granted that branch of the cross motion of the defendants which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly addressed the merits of the cross motion, notwithstanding that it was made more than 120 days after the filing of the note of issue (see, CPLR 3212 [a]; Quinlan v Kaufman, 258 AD2d 453). Moreover, the Supreme Court properly granted that branch of the cross motion which was for summary judgment dismissing the complaint, based on the testimony by the sole eyewitness to the accident and the absence of any evidence of negligence by the defendants (see, Kiernan v Hendrick, 116 AD2d 779, 780-781). S. Miller, J. P., Sullivan, Friedmann, Luciano and Feuerstein, JJ., concur.